
	

113 HR 4677 IH: State Exchange Accountability Act
U.S. House of Representatives
2014-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4677
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2014
			Mr. Reed (for himself, Mr. Scalise, Ms. Jenkins, Mrs. Black, and Mr. Tiberi) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Patient Protection and Affordable Care Act to require States with failed American
			 Health Benefit Exchanges to reimburse the Federal Government for amounts
			 provided under grants for the establishment and operation of such
			 Exchanges.
	
	
		1.Short titleThis Act may be cited as the State Exchange Accountability Act.
		2.Reimbursing the Federal Government for failed State Exchange grantsSection 1311(a) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(a)) is amended
			 by adding at the end the following:
			
				(6)Reimbursement in the case of failed Exchanges
					(A)In generalIn the case of a State that has received one or more establishment or early innovator grants under
			 this subsection and which operated a State-based Exchange in program year
			 2014, if such State subsequently elects to provide solely for the
			 enrollment of its residents in qualified health plans through the
			 Federally Facilitated Exchange, such State shall reimburse the Federal
			 Government for the aggregate amounts provided to the State under such
			 grant or grants.
					(B)Reimbursement agreementsReimbursement shall be provided to the Federal Government by a State under this paragraph pursuant
			 to the terms of an agreement entered into by the State and the Department
			 of Health and Human Services that, at a minimum, shall require that—
						(i)such reimbursement be made, in full, within the 10-year period beginning on the date on which the
			 State makes the election described in paragraph (1); and
						(ii)that the State make an annual payment in an amount equal to 10 percent of the total amount provided
			 to the State under the grant or grants awarded to the State under this
			 subsection.
						(C)No reduction in amountThe Federal Government shall not reduce the amount of the reimbursement required to be provided by
			 a State under this paragraph.
					(D)Failure to enter into agreementIn the case of a State described in subparagraph (A) that fails to enter into an agreement under
			 subparagraph (B), the Secretary shall reduce the amount to be paid to the
			 State under title XIX of the Social Security Act for each of the 10 fiscal
			 years beginning with the first fiscal year that begins after the date of
			 the election described in subparagraph (A) by the State. The amount of
			 each such reduction shall be uniform and shall in the aggregate equal the
			 total amount of the reimbursement required under this paragraph.
					(E)Deficit reductionAmounts paid by a State under this section shall be placed in the General Fund of the Treasury to
			 be used for deficit reduction..
		
